Case: 19-2308   Document: 74     Page: 1   Filed: 07/10/2020




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

                J.S.T. CORPORATION,
                        Appellant

                            v.

      INTERNATIONAL TRADE COMMISSION,
                  Appellee

     ROBERT BOSCH LLC, ROBERT BOSCH,
    SISTEMAS AUTOMATRICES, S.A. DE C.V.,
 FOXCONN INTERCONNECT TECHNOLOGY, LTD.,
                  Intervenors
            ______________________

                       2019-2308
                 ______________________

    Appeal from the United States International Trade
 Commission in Investigation No. 337-TA-1043.
                 ______________________

                 Decided: July 10, 2020
                 ______________________

     JONATHAN MASSEY, Massey & Gail LLP, Washington,
 DC, argued for appellant.        Also represented by
 CHRISTOPHER LAURENCE MAY; KENNETH GOLDMAN, San
 Francisco, CA; KEITH SCALA, Myers Bradford, Washington,
 DC.
Case: 19-2308     Document: 74     Page: 2    Filed: 07/10/2020




 2                                    J.S.T. CORPORATION   v. ITC



     CLINT A. GERDINE, Office of the General Counsel,
 United States International Trade Commission, Washing-
 ton, DC, argued for appellee. Also represented by DOMINIC
 L. BIANCHI, WAYNE W. HERRINGTON, SIDNEY A.
 ROSENZWEIG.

     MARK S. DAVIES, Orrick, Herrington & Sutcliffe LLP,
 Washington, DC, argued for intervenors. Also represented
 by JORDAN COYLE, CHRISTOPHER J. HIGGINS, KATHERINE M.
 KOPP; ALEXANDRA BURSAK, MATTHEW R. SHAHABIAN, New
 York, NY; MICHAEL CHOW, Irvine, CA; BAS DE BLANK,
 Menlo Park, CA.
                 ______________________

     Before LOURIE, SCHALL, and DYK, Circuit Judges.
 PER CURIAM.
     J.S.T Corporation (“JST”) appeals a determination by
 the United States International Trade Commission (“Com-
 mission”) finding no violation of 19 U.S.C. § 1337. Specifi-
 cally, JST argues that the Commission erred in finding
 claims 2, 4, and 9–10 of U.S. Patent No. 7,004,766 to be not
 infringed and invalid.
     We agree with the Commission’s construction of “first
 holes” “to require that the first (elongated) holes at the pe-
 riphery of the tine plate in the longitudinal direction must
 be closer to the periphery of the tine plate than any second
 hole.” J.A. 38. Because it is undisputed that the accused
 products do not infringe under this construction, we affirm
 the Commission’s finding of noninfringement.
      We also agree with the Commission’s construction of
 “contact legs” to include legs that connect to ground and
 affirm the Commission’s holding that the asserted claims
 were anticipated by the Tyco Docking Station Connector.
                         AFFIRMED